LICENSE AND SUPPLY AGREEMENT Between INTAS PHARMACEUTICALS, LTD. & AMARILLO BIOSCIENCES, INC. January 7, 2010 Confidential 1 TABLE OF CONTENTS ARTICLE I: DEFINITIONS5 ARTICLE II: RESEARCH AND DEVELOPMENT11 Section 2.01.ABI Obligations11 Section 2.02.IPL Obligations12 Section 2.03.Availability of Resources; Cooperation13 Section 2.04.Reporting Obligations of IPL13 ARTICLE III: LICENSE13 Section 3.01.License and Supply Grant13 Section 3.02.Restrictions14 Section 3.03.Retained Rights14 ARTICLE IV: PAYMENTS AND ROYALTIES14 Section 4.01.Initial Fee14 Section 4.02.Royalty Payments14 Section 4.03.MILESTONE PAYMENT15 Section 4.04.Minimum Royalty15 Section 4.05.Reports15 Section 4.06.Records and Audits15 Section 4.07.Exchange Rate; Manner and Place of Payment16 Section 4.08.Late Payments16 Section 4.09.Taxes16 ARTICLE V: TERM AND TERMINATION17 Section 5.01.TERM17 Section 5.02.Termination By IPL17 Section 5.03.Termination by ABI17 Section 5.04.Termination Upon Certain Events18 Section 5.05.Remedies18 Section 5.06.Effect of Termination18 Section 5.07.Bankruptcy19 Section 5.08.Continuing Obligations19 Section 5.09.Return of Confidential Information19 ARTICLE VI: SUPPLY, MANUFACTURE AND PURCHASE19 Section 6.01.Supply of Bulk IFN and ACM19 Section 6.02.Supply and Manufacturing Rights20 Section 6.03.Quality Assurance20 Section 6.04.ABI's Duties20 Section 6.05.IPL's Duties when Manufacturing21 Section 6.06.Failure to Supply22 Section 6.07.Allocation22 Section 6.08.Records and Audits22 ARTICLE VII: PURCHASE AND SALE23 Section 7.01.Purchase Price and Payment23 Section 7.02.Labeling and Artwork23 Section 7.03.Purchase Forms23 Section 7.04.Confirmation23 Section 7.05.Delivery24 Section 7.06.Forecasts and Orders24 Confidential 2 ARTICLE VIII: WARRANTY, REJECTION AND INSPECTIONS25 Section 8.01.ABI Warranty25 Section 8.02.Rejection of Bulk IFN and ACM for Failure to Conform to Specifications25 Section 8.03.IPL Inspections26 ARTICLE IX: REGULATORY COMPLIANCE26 Section 9.01.Maintenance of Marketing Authorizations26 Section 9.02.Adverse Drug Event Reporting and Phase IV Surveillance26 Section 9.03.Commercial Sale Testing and Reporting27 Section 9.04.Assistance27 Section 9.05.Compliance27 ARTICLE X: REPRESENTATIONS, WARRANTIES AND COVENANTS28 Section 10.01. Corporate Power28 Section 10.02. Due Authorization28 Section 10.03. Binding Obligation28 Section 10.04. Ownership of ABI Rights28 Section 10.05. Material Agreements29 Section 10.06. Adverse Properties29 Section 10.07. Preservation of Name and Reputation29 Section 10.08. Debarment29 Section 10.09. Limitation on Warranties30 Section 10.10. Limitation of Liability30 ARTICLE XI: PATENTS AND TRADEMARK30 Section 11.01.Filing, Maintenance and Protection of Patents30 ARTICLE XII: COVENANTS OF IPL AND ABI30 Section 12.01. Access to Books and Records30 Section 12.02. Further Actions30 Section 12.03. Equitable Relief31 ARTICLE XIII: INDEMNIFICATION31 Section 13.01. IPL Indemnified by ABI31 Section 13.02. ABI Indemnified by IPL31 Section 13.03. Prompt Notice Required32 Section 13.04. Indemnitor May Settle32 ARTICLE XIV: DISPUTE RESOLUTION32 Section 14.01. Disputes32 Section 14.02. Trial Without Jury33 Section 14.03. Performance to Continue33 Section 14.04. Provisional Remedies33 Section 14.05. Determination of Patents and Other Intellectual Property33 ARTICLE XV: CONFIDENTIALITY33 Section 15.01. Confidentiality33 Section 15.02. Publicity Review34 ARTICLE XVI: MISCELLANEOUS34 Section 16.01. Commercially Reasonable Efforts34 Section 16.02. Notices35 Section 16.03. Severability35 Section 16.04. Entire Agreement/Merger36 Confidential 3 Section 16.05. Amendment36 Section 16.06. Counterparts36 Section 16.07. No Waiver of Rights36 Section 16.08. Force Majeure36 Section 16.09. Further Assurances36 Section 16.10. Assignment and Sublicense36 Section 16.11. Expenses37 Section 16.12. Binding Effect37 Section 16.13. Governing Law37 Section 16.14. Survival of Representations and Warranties37 Section 16.15. No Strict Construction38 Section 16.16. Independent Contractors38 Exhibit I - HBL License and Supply Agreement Exhibit II - Specifications Exhibit III - Certificate of Compliance Confidential 4 LICENSE AND SUPPLY AGREEMENT This License and Supply Agreement (“Agreement”) is made as of January 7, 2010 (the “Effective Date”), by and between Intas Pharmaceuticals, Ltd. (“IPL”), a corporation, having its corporate office Chinubhai Center, Off Nehru Bridge, Ashram Road, – 380 009, Gujarat, India, and Amarillo Biosciences, Inc., a Texas corporation (“ABI”), with its principal place of business located at 4134 Business Park Drive, Amarillo, Texas 79110, USA. ABI and IPL are sometimes referred to collectively herein as the “Parties” and individually as a “Party.” WHEREAS, ABI has substantial expertise in the oral use of human interferon alpha (“IFN”) and have proprietary rights and Know-How in the field of formulation development and manufacturing of oral IFN; WHEREAS, ABI is willing to disclose to IPL the ABI Know-How consisting of human clinical data and all other data, including but not limited to, safety, bioavailability, and clinical trial data necessary for IPL to obtain regulatory approval for a product for the treatment of human diseases in the Territory; and WHEREAS, ABI has an exclusive worldwide license (except Japan) to market and distribute the oral formulation of Hayashibara (known as “HBL”) IFN, and desires to provide HBL oral IFN to IPL on the terms and conditions herein set forth, if IPL desires to obtain the right to perform clinical trials thereon and thereafter manufacture, distribute and market HBL IFN on the terms and conditions herein set forth; WHEREAS, ABI owns certain proprietary information, intellectual property, Patents and ABI Know-How, and other rights relating to the use of low dose oral IFN for the treatment or prevention of human diseases; capable of providing clinical benefit in humans 150-500 IU/Lozenge. WHEREAS, subject to the terms of this Agreement, ABI desires to grant to IPL, and IPL wishes to obtain from ABI, an exclusive supply agreement for supply of IFN and ACM including its bulk supply, if so desired by IPL and exclusive distribution license, subject to existing rights, to such Know-How and related intellectual property rights in the Territory in connection with the development, manufacturing, marketing and distribution of the Product in the territory; and WHEREAS, ABI is willing to grant such rights and licenses to IPL under the terms and conditions hereinafter set forth. NOW, THEREFORE, in consideration of the mutual promises, covenants and agreements hereinafter set forth, the Parties mutually agree as follows: ARTICLE I: DEFINITIONS (a)The following terms as used in the Agreement shall, unless the context clearly indicates to the contrary, have the meaning set forth below: Confidential 5 “ABI Know-How” means all Know-How under the Control of ABI as of the Effective Date and at any time during the TERM related to (but not claimed under) the ABI Patent Rights and which is necessary or useful to develop, Manufacture and/or commercialize the Product, including all information, reports, results, inventions, materials, and any other technical and scientific data, specifications and formulae directly related to the development, regulato­ry approval, Manufacture, testing, use, marketing and/or sale of Product, including non-patentable Improvements, and any nonpublic information relevant to the ABI Patent Rights, including preclinical and clinical data from ABI's past, current or future studies, relating to safety or bioavailability, or preclinical or clinical data relating to the use of HBL oral IFN and/or IFN for the treatment or prevention of human diseases. “ABI Patent Rights” means all Patent Rights that are under the Control of ABI as of the Effective Date under US patent laws’ protection, and at any time during the TERM that are necessary or useful to the use, development, Manufacture, marketing, promotion, distribution, sale and/or commercialization of the Product for use in the treatment of the Licensed Indications, and Improvements thereto developed by or on behalf of ABI during the TERM. “ABI Technology” means the ABI Patent Rights and the ABI Know-How. “ACM” means anhydrous crystalline maltose produced by HBL that may be used by IPL to Manufacture Product. “Affiliate” means any entity, which directly or indirectly controls, is controlled by or is under common control with either IPL or ABI. The term “control” as used in the preceding sentence means the power to direct or control the affairs of such entity, and control shall be presumed where IPL or ABI or their Affiliates (as the case may be) own fifty percent (50%) or more of the voting stock or other equity interests of such entity. “Applicable Laws” means all applicable laws, rules, Regulations and guidelines within or without the Territory that may apply to the marketing or sale of the Product in the Territory or the performance of either Party's obligations under this Agreement including laws, Regulations and guidelines governing the marketing, distribution and sale of the Product in the Territory, to the extent applicable and relevant, and including all cGMP or current Good Clinical Practices standards or guidelines promulgated by the FDA or the Governmental Authorities and including trade association guidelines. The laws are also under the designated Territory. “Bulk IFN” means concentrated powdered, frozen, lyophilized or liquid HBL IFN, which can be used to Manufacture Product. “Certificate of Compliance” means the certificate of compliance in the form attached hereto as Exhibit III or otherwise requested by regulatory agencies in the Territory. “CFR” means the United States Code of Federal Regulations. “cGMP” means current good manufacturing practices as defined in 21 CFR § 110 et seq. and established under the Act and applicable Regulations. Confidential 6 “Clinical Supplies” means lozenges containing both HBL IFN and ACM or lozenges containing ACM only (placebo) that are produced by ABI and sold to IPL on cost basis for use in clinical trials. “Confidential Information” means any confidential information (including Know-How) of a Party relating to any human interferon use, process, method, compound, research project, work in process, future development, scientific, engineering, Manufacturing, marketing, business plan, financial or personnel matter relating to the disclosing Party, its present or future product, sales, suppliers, customers, employees, investors or business, whether in oral, written, graphic or electronic form. Confidential Information shall not include any information, which the receiving Party can prove by competent evidence: (a)is now, or hereafter becomes, through no act or failure to act on the part of the receiving Party, generally known or available or accessible through public domains; (b)is known by the receiving Party at the time of receiving such information, as evidenced by its written records maintained in the ordinary course of business; (c)is hereafter furnished to the receiving Party by a Third Party, as a matter of right and without restriction on disclosure; (d)is independently developed by the receiving Party, as evidenced by its written records, without knowledge of, and without the aid, application or use or a reference of, the disclosing Party's Confidential Information; or (e)is the subject of a written permission to disclose provided by the disclosing Party. Any Confidential Information will be marked as “Confidential & Proprietary Information” at the foot or head of every page throughout the documents. “Control” means the possession of the ability to grant a license or sublicense as provided for herein without violating the terms of any agreement or other arrangement with any Third Party. “FDA” means the United States Food and Drug Administration. “First Commercial Sale” means after obtaining the necessary Governmental Approval, the first sale for use, consumption or resale of a Product by IPL, its Affiliates or its sublicensees in the Territory (excluding any transactions for clinical trials). A sale to an Affiliate shall not constitute a First Commercial Sale unless the Affiliate is the end user of the Product. “GAAP” means United States generally accepted accounting principles, consistently applied in accordance with past practice. “Good Clinical Practices” means good clinical practices as defined in 21 CFR § 50 et. seq. and § 312 et. seq. Confidential 7 “Governmental Approval” means all permits, licenses and authorizations, including Marketing Authorizations, required by any Governmental Authority in the Territory as a prerequisite to the Manufacturing, packaging, marketing and selling of the Product. “Governmental Authority” means any federal, state, local or other government, administrative or regulatory agency, authority, body, commission, court, tribunal or similar entity, including other entities in each country in the Territory responsible for the regulation of medicinal products intended for human use. “HBL” means Hayashibara Biochemical Laboratories, Inc. of Okayama, Japan. “HBL Agreement” means the Joint Development and Manufacturing/Supply Agreement by and between HBL and ABI dated as of March 13, 1992 (Exhibit Ia), as amended by the First Amendment to Joint Development and Manufacturing/Supply Agreement dated as of January 17, 1996 (Exhibit Ib) and the Addendum to Manufacturing/Supply Agreements dated as of May 10, 1996 (Exhibit Ic) and September 7, 2001 (Exhibit Id). “HBLIFN” means the cell culture derived human lymphoblastoid IFN produced by HBL. “IFRS” means International Financial Reporting Standards. “Improvements” means any and all developments, inventions or discoveries in the Licensed Indication relating to the ABI Patent Rights developed by ABI, or acquired by ABI at any time during the TERM and shall include developments intended to enhance the safety and/or efficacy of the Product. “IFN” means human interferon alpha. “Intalfa” means recombinant interferon alfa 2b produced by IPL. “Know-How” means all know-how, trade secrets, inventions, data, processes, techniques, procedures, compositions, devices, methods, formulas, protocols and information, whether or not patentable, which are not generally publicly known, including, without limitation, all chemical, biochemical, toxicological, and scientific research information, whether in written, graphic or video form or any other form or format, used to produce human interferon alpha and its oral formulation. “Licensed Indication” means the human clinical indication of influenza. “Manufacture” or “Manufacturing Process” means the storage, handling, production, processing and packaging of the Product, in accordance with this Agreement and Applicable Laws. “Marketing Authorization” means all necessary and appropriate regulatory approvals, including Pricing and Reimbursement Approvals, where applicable, to put the Product on the market in the Territory. “Material Agreement” means the HBL Agreement. Confidential 8 “NDA” means a new drug application, biological license application or establishment license application, as applicable, and all amendments and supplements thereto, filed or to be filed, with the FDA seeking authorization and approval to Manufacture, package, ship and sell the Product as more fully described in the Regulations. “Net Sales” means the invoice amounts actually received for sales of the Product by IPL, its Affiliates or sub-licensees in a bona fide arm's length transaction, less the following items, provided that they are bona fide transactions designed to optimize the sales of Product (a) cash discounts and trade allowances actually granted, (b) rebates and charge backs required by Applicable Laws or made pursuant to agreements with customers, (c) credits or allowances actually granted upon claims, damaged goods, outdated goods, rejections or returns of such Product, including recalls, (d) taxes, tariffs and similar obligations, duties or other governmental charges (other than income taxes and inventory taxes) levied on, absorbed or otherwise imposed on sales of such Product in the Territory and shown separately on the invoice, (e) shipping charges, (f) insurance costs related to shipping. Components of Net Sales shall be determined in the ordinary course of business in accordance with historical practice and using the accrual method of accounting in accordance with GAAP or IFRS, but shall not include any sales of the Product for pre-clinical or clinical testing or for other than commercial purposes. In the event IPL transfers the Product to a Third Party in a bona fide arm's length transaction, for consideration, in whole or in part, other than cash or to a Third Party in other than a bona fide arm's length transaction, the Net Sales price for such Product shall be deemed to be the standard invoice price then being invoiced by IPL in an arms length transaction with similar customers for similar amounts less the items set forth in (a) through (g) above. “Patent Rights” means all rights related to human interferon alpha under patents and patent applications, and any and all patents issuing there from (including utility, model and design patents and certificates of invention), together with any and all substitutions, extensions (including supplemental protection certificates), registrations, confirmations, reissues, divisional, continuations, continuations-in-part, re-examinations, renewals and foreign counterparts of the foregoing and all Improvements, supplements, modifications or additions during the term. “Phase IV” means, as applicable, a study or program designed to obtain additional safety or efficacy data, detect new uses for a drug, or to determine effectiveness for labeled indications under conditions of widespread usage, which is commenced after Government Approval of the Product in the applicable country in the Territory or any such study or program required by the FDA or other applicable Governmental Authority. “Pricing and Reimbursement Approvals” means any pricing and reimbursement approval, by government agency in the Territory, that must be obtained before placing the Product on the market in the Territory in which such approval is required. “Prime Rate of Interest” means the prime rate of interest published from time to time in The Wall Street Journal as the prime rate; provided, however that if The Wall Street Journal does not publish the prime rate of interest, then the term “Prime Rate of Interest” shall mean the Confidential 9 rate of interest publicly announced by Bank of America, N.A., as its prime rate, base rate, reference rate or the equivalent of such rate, whether or not such bank makes loans to customers at, above, or below said rate. “Product” means a formulation or composition containing HBL IFN and ACM or Intalfa and ACM and designated, detailed, or labeled for oral use in the treatment of the Licensed Indication. “Regulations” means regulations, statutes, rules, guidelines and procedures promulgated by the FDA or other governmental agency pursuant to the Act or other law, including without limitation, those regulations currently contained in Title 21 of the CFR. “SFDA” means the State Food and Drug Administration of India “Shipment” or “Shipped” means each individual group of Product received by IPL from ABI or its agent. “Specifications” means the specifications for the Product.The initial Specifications are attached hereto as Exhibit II. “Territory” means India and Nepal. “Third Party” means any entity other than ABI or IPL or an Affiliate of ABI or IPL. “Transfer Fee” means purchase price billed to IPL by ABI for Product and Bulk IFN. “Unit” means a single finished dosage form of Product in the form designated by IPL, which initially, for clinical supplies, shall consist of a 200 mg by weight, with 150 international units by activity, tablet or lozenge. Clinical testing may result in a change in the optimal dose and require a new definition of “Unit.” (b)Each of the following terms is defined in the Section or under the defined term set forth opposite such term below: ABIPreamble
